United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1002
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Samuel Eli Abikzer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: July 5, 2022
                               Filed: July 12, 2022
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Samuel Abikzer appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. His counsel has moved for leave to withdraw, and


      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging his
sentence.

        Upon careful review, we conclude that the district court did not plainly err in
admitting testimony about statements Abikzer made in a proffer interview, as the
amount of methamphetamine in dispute did not affect the Guidelines calculation. See
United States v. Moore, 565 F.3d 435, 437 (8th Cir. 2009) (unobjected-to procedural
sentencing error is reviewed under plain error standard; defendant must show an error
that is plain and affects substantial rights).

      We also conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a) and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (reviewing sentences for substantive
reasonableness under deferential abuse of discretion standard; abuse of discretion
occurs when the court fails to consider relevant factor, gives significant weight to an
improper or irrelevant factor, or commits a clear error of judgment in weighing the
appropriate factors). Further, the court imposed a sentence below the Guidelines
range. See United States v. McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting
that when the district court has varied below the Guidelines range, it is “nearly
inconceivable” that the court abused its discretion in not varying further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-